Exhibit 99.1 PRESS RELEASE 600 East Greenwich Avenue West Warwick, Rhode Island 02893 USA For Immediate Release Contact:Everett V. Pizzuti, CEOAugust 21, 2012 Joseph P. O’Connell, CFO Tel: 800-343-4039 www.Astro-MedInc.com Astro-Med, Inc. Reports Second Quarter Sales and Earnings; Directors Declare Regular Cash Dividend WEST WARWICK, RI – August 21, 2012 Astro-Med, Inc. (NASDAQ:ALOT) reports Net Income of $987,000, equal to 13 cents per diluted share, on sales of $19,572,000 for the Second Quarter ended July 28, 2012.Unfavorable foreign exchange currency rates decreased this year’s Second Quarter sales by approximately $459,000 or 2.3%, when compared to the previous year. The Company reported Net Income of $1,046,000, equal to 14 cents per diluted share, on sales of $20,336,000 for the comparable period of the prior year.Net Income in the prior year’s Second Quarter includes income of $300,000, equal to 4 cents per diluted share related to the disposition on an insurance policy. For the six months ended July 28, 2012, Astro-Med reported Net Income of $1,824,000, equal to 24 cents per diluted share, on sales of $37,997,000.Unfavorable foreign exchange currency rates decreased this year’s six-month sales by approximately $668,000 or 1.8% when compared to the previous year.The current year’s Net Income includes a tax benefit of $285,000 or $0.04 per diluted share, due to a favorable resolution of a previously uncertain tax position.During the comparable six-month period of the prior year, Net Income was $1,477,000, equal to 20 cents per diluted share, on sales of $39,196,000. CEO Commentary Commenting on the results, Everett V. Pizzuti, President and CEO stated, “Astro-Med achieved another solid performance during the Second Quarter of Fiscal Year 2013. Customer demand again exceeded $19 million with new orders peaking at $19,886,000, a 2.3% increase over the previous year’s restated orders received of $19,438,000 (excludes Astro-Med’s divested Asheboro, NC label business), notwithstanding the current uncertain economic climate.As an outgrowth of the new orders trend, our Backlog rose 18.9% over the prior year-end level.Net Sales during the Quarter continued on a growth trajectory, with sales revenues rising 6.2% over the First Quarter’s sales volume of $18,425,000. "We received revenue contributions from each Product Group with QuickLabel Systems at $10,807,000, Grass Technologies at $4,909,000 and Test & Measurement, including Ruggedized Products, at $3,856,000. The growth in QuickLabel Systems was aided by the successful launch of the Company’s latest innovation, a low cost inkjet label printer called theKiaro!. The new Kiaro! is a revolutionary color label printer that combines high-speed label printing with near photographic print quality while ensuring an economical cost of ownership. "We are also pleased with the Company’s margin improvement during the Quarter. Our Gross Profit Margin rose 350 basis points over the prior year’s Second Quarter Gross Profit Margin to 42.4%, while our Operating Margin rose 260 basis points from the previous year’s Second Quarter Operating Margin to 8.6%. The improved Operating Margin is reflected in the Company’s Operating Income of $1,678,000 in the Second Quarter, a 37.2% increase from the Operating Income reported in the prior year’s Second Quarter. "Astro-Med’s financial position remains very strong as detailed on its Balance Sheet.Cash & Marketable Securities declined slightly to $22,516,000, our Working Capital Assets of Accounts Receivable and Inventories declined by less than 2% from the year-end levels and reflect turnover rates of 50 Days Sales Outstanding (DSO) and 112 Days of Inventory on Hand (DIOH).” Astro-Med, Inc. Directors Declare Regular Cash Dividend On August 20, 2012, the Directors of Astro-Med, Inc. declared the regular quarterly cash dividend of $0.07 per share, payable on October 4, 2012 to shareholders of record as of September 14, 2012. Second Quarter Conference Call on Wednesday, August 22, 2012 at 11:00 am EDT This call can be accessed at Astro-Med, Inc.’s web site at www.Astro-MedInc.com and is being webcast by Thomson Financial.You can participate in the conference call by dialing 1-877-941-0844 with passcode 4554178. The Astro-Med, Inc. webcast is also being distributed through the Thomson StreetEvents Network.Individual investors can listen to the call at www.earnings.com, Thomson’s individual investor portal, powered by StreetEvents.Institutional investors can access the call via Thomson StreetEvents (www.streetevents.com) a password-protected event management site. Following the live broadcast, a webcast of the recorded call will be available for ten days at www.Astro-MedInc.com.A telephone replay of the conference call will also be available for seven days by dialing 1-800-406-7325 with passcode 4554178. Astro-Med, Inc Consolidated Statements of Operations In Thousands Except for Per Share Data (Unaudited) Three-Months Ended Six-Months Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Net Sales $ $ Gross Profit 8,299 42.4
